ON PETITION TO REHEAR
CHATTIN, Justice.
Petitioners have filed a motion to retax the costs which we will treat as a petition to rehear questioning our taxation of the costs in this Court to petitioners.
The motion or petition to rehear was filed on February 6, 1974, more than ten days after our opinion was released on January 7, 1974; and, therefore, not timely filed' within ten days as required by Rule 32 of this Court.
Secondly, “the question of adjudging costs is a matter within the reasonable discretion of the Court.” Runions v. Runions, 186 Tenn. 25, 207 S.W.2d 1016 (1948).
The petition is denied.
DYER, C. J., McCANLESS and FONES, JJ., and LEECH, Special Justice, concur.